ay significant index no department of the treasury - - internal_revenue_service washington d c tax_exempt_and_government_entities_division may tep ra re salaried plan company former parent this letter constitutes notice that for a conditional waiver of the minimum_funding_standard for the hourly plan has been granted for the plan_year ending september this conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which this conditional waiver has been granted is equal to the contributions that would otherwise be required to reduce the balance in the funding_standard_account to zero as of date the company is a u s -based global supplier of vehicle electronics transportation components integrated systems and modules and other electronic technology with a network of manufacturing sites technical centers sales offices and joint ventures in every major region of the world the company supplies products to automotive original equipment manufacturers worldwide and its customer base includes customers in the communications computer consumer electronics energy and medical devices industries 0u2t based on the information submitted by the company it is clear that it has suffered a substantial business hardship while the company generated net_income for its and and fiscal years the company suffered losses for its fiscal years the company's financial condition particularly began to deteriorate in three issues have largely contributed to the company’s financial deterioration as a result of downturns in its industry and the first half of unsustainable u s legacy liabilities and restrictions driven by collective- bargaining agreements which have had the effect of creating large fixed labor costs reduced production for the former parent which is the company's major u s customer and increased commodity prices in date the company filed a voluntary petition under chapter of the u s bankruptcy code the company continues to operate its business as debtor-in- possession the company has announced that it will cease accruals to the hourly plan for most participants as soon as practicable following its emergence from chapter bankruptcy protection participants in the hourly plan who are employed by the company after the freeze date will continue to earn service for purposes of eligibility and vesting until termination of employment with the company the company is expected to emerge from chapter bankruptcy protection fully restructured with trimmed legacy labor costs sufficient access to capital markets and a business plan to diversify its customer base based on the company's diversification strategy and vastly improved equity position the company i is poised to return to profitability upon emergence from chapter bankruptcy protection also the company has represented that it intends to contribute funds to the hourly plan that had been required to satisfy the minimum_funding_standard for the plan_year ending september the company has represented that it intends to meet the minimum_funding_standard for and subsequent plan years upon emergence the plan_year ending september from chapter bankruptcy protection the actuary for the hourly plan has projected that the full funding limitation for the plan will be zero for the plan_year ending september if the company is able to successfully reorganize under chapter bankruptcy protection its financial condition will be vastly improved and its financial hardship can be considered temporary however it is still uncertain whether the company can successfully emerge from chapter bankruptcy protection accordingly the waiver of the of the minimum_funding_standard for the hourly plan has been granted for the plan_year ending september subject_to the following conditions no later than date the company files a plan_of_reorganization with the bankruptcy court providing for continuation of the hourly plan compliance with the conditions of this waiver and providing for the combination of transfers under sec_414 1i of the internal_revenue_code code and cash contributions described below the company will not seek approval of a plan_of_reorganization which is inconsistent with the conditions of this waiver the company does not enter into any agreement or amend any existing agreement that would prevent it from satisfying its agreement under this funding waiver to make the pension contributions described in condition by date the company provides the pension_benefit_guaranty_corporation pbgc’ a letter_of_credit in favor of the hourly plan from a financial_institution acceptable to the pbgc in the amount of dollar_figure million if the company fails to meet any one of the conditions under which this funding waiver has been granted the pbgc may draw upon this letter_of_credit for the benefit of the hourly plan at anytime thereafter this letter_of_credit will expire when the contributions described in condition are made upon the effective date of the company's plan_of_reorganization under chapter not later than the effective date of the company’s plan_of_reorganization under chapter the company either i effects a transfer under sec_414 of the code of unfunded liabilities from the hourly plan to a plan sponsored by the former parent ii makes contributions to the hourly plan or iii makes a combination of transfers of unfunded liabilities under the hourly plan and cash contributions so that the net unfunded liabilities under the hourly pian are reduced by at least dollar_figure billion as determined on a fa sec_87 basis not later than the effective date of the company's plan_of_reorganization under chapter the company makes contributions to the hourly planinan amount sufficient to result in a projected funded_current_liability_percentage as of date when measured reflecting such contributions and the projected impact of the sec_414 transfer that is the same funded_current_liability_percentage that would have been projected as of date if a the funding waiver had not been granted b the sec_414 transfer did not occur and c a contribution was made on the effective date of the company’s reorganization under chapter equal to the accumulated employee_retirement_income_security_act_of_1974 erisa funding deficiency projected to the effective date of the reorganization not later than the effective date of the company's plan_of_reorganization under chapter the company makes a contribution to the hourly plan in the amount of dollar_figure million for the plan_year ending september not later than the effective date of the company's plan_of_reorganization under chapter the company makes a contribution to the hourly plan in the amount of dollar_figure million in addition to the dollar_figure million contribution in condition above for the plan_year ending september settlement of all claims or potential claims against the company under sec_4971 of the code with respect to the hourly plan and the salaried plan for the plan years ending september any such claims against the company prior to the effective date of the company's plan_of_reorganization under chapter the service will not pursue _ in full and final not later than the effective date of the company's plan_of_reorganization under’ chapter the company reimburses the pbgc for outside consulting fees incurred in the review of the company’s funding waiver request in an amount not to exceed dollar_figure million the effective date of the company's plan_of_reorganization is no later than date the company makes contributions to the hourly plan i in amounts sufficient to meet the minimum_funding_standard for the hourly plan for the plan_year ending september by date your authorized representative agreed to these conditions in a letter dated date if any one of the conditions is not met the waiver for the plan_year ending september is retroactively null and void this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the hourly plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by the hourly plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by the hourly plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa when filing form_5500 for the plan_year ending september letter should be entered on schedule b actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who i is responsible for the completion of the schedule b _ the date of this we have sent a copy of this letter to the to the and to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact sincerely yours ql h grant director employee_plans
